SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

509
KA 10-01621
PRESENT: SMITH, J.P., PERADOTTO, CARNI, SCONIERS, AND GREEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

CHRISTOPHER M. HOWARD, DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (MARY-JEAN BOWMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Matthew J.
Murphy, III, J.), rendered June 2, 2010. The judgment convicted
defendant, upon his plea of guilty, of attempted robbery in the second
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed (see People v Lococo, 92 NY2d 825, 827).




Entered:    April 29, 2011                         Patricia L. Morgan
                                                   Clerk of the Court